     Case 1:18-cv-03501-JGK Document 218 Filed 03/04/19 Page 1 of 1




                           BUSCHEL GIBBONS
                                            Attorneys

                                     One Financial Plaza, Suite 1300
                                   100 SOUTHEAST THIRD AVENUE
                                  FORT LAUDERDALE, FLORIDA 33394
                                             (954) 530-5301




                                        March 4, 2019

The Honorable John G. Koeltl
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 1007-1312

       RE: Democratic National Committee v. Russian Federation (1:18-cv-03501-JGK)

Dear Judge Koeltl:

       This law firm represents Roger J. Stone, Jr. in the above entitled matter. In the Court’s
October 3, 2018 scheduling Order (ECF No. 181), the Court allotted 15 pages to each
defendant beyond the 50 pages for a joint defendants’ memo of law in support of a motion to
dismiss the Second Amended Complaint.

       Roger Stone’s memorandum will be 18 pages – less than 7,000 words. The Court
permitted page extension in Stone’s motion to dismiss the amended complaint. (Order, ECF
No. 209). We respectfully request the Court to allow counsel for Mr. Stone to submit a
memorandum 18 pages long.

       Thank you for your consideration.

                                                        Very truly yours,

                                                        /s/ Robert Buschel
                                                        BUSCHEL GIBBONS
                                                        Robert C. Buschel
                                                        (admitted pro hac vice)
                                                        Attorney for Roger J. Stone, Jr.
                                                        (954) 530-5748
                                                        Buschel@BGlaw-pa.com

                                                        Counsel for Defendant
                                                        Roger J. Stone, Jr.

cc: Counsel of Record (via CM/ECF)
